Citation Nr: 0824110	
Decision Date: 07/18/08    Archive Date: 07/30/08

DOCKET NO.  99-11 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  What evaluation is warranted for traumatic arthritis of 
the lumbosacral spine, with herniated nucleus pulposus, from 
December 13, 1984?

2.  Entitlement to special monthly compensation by reason of 
being in need of regular aid and attendance or at the 
housebound rate.

3.  Entitlement to specially adapted housing or to a special 
home adaptation grant.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The veteran had active service from June 1972 to May 1977.

These matters come before the Board of Veterans' Appeals 
(Board) from rating decisions issued in February 1998 
(increased rating claim) and July 1998 (special monthly 
compensation by reason of being in need of regular aid and 
attendance or at the housebound rate; and specially adapted 
housing or to a special home adaptation grant) by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  

The Board remanded these claims in June 2001 and December 
2005.  The Board observes that a claim for entitlement to 
service connection on a secondary basis for gastrointestinal 
disability, remanded most recently by the Board in December 
2005, was granted by the Cleveland, Ohio RO in October 2006.  
As such, this claim is no longer before the Board for 
appellate review.  

The following issues were referred to the RO for appropriate 
action as part of January 1998 and December 2005 Board 
decisions and remands:  entitlement to compensation pursuant 
to 38 U.S.C.A. § 1151 for disability resulting from surgery 
performed at a VA medical facility in May 1993; entitlement 
to compensation pursuant to 38 U.S.C.A. § 1151 for residuals 
of a myocardial infarction and residuals of an aorto-femoral 
bypass due to VA treatment; and service connection for 
diabetes.  Action has yet to be undertaken by the RO 
concerning these three matters.  As such, they are yet again 
referred to the RO for appropriate and immediate action.

For the reasons outlined below, this appeal is REMANDED to 
the RO via the Appeals Management Center (AMC) in Washington, 
D.C. Consistent with the instructions below, VA will notify 
the veteran of any further action required on his part.


REMAND

As indicated in the Introduction, this claim was last 
remanded in December 2005.  Unfortunately, the ordered 
development was not completed.  Accordingly, remand is 
mandatory.  Stegall v. West, 11 Vet. App. 268 (1998).

In this regard, the Board notes first that, as part of the 
December 2005 remand, the RO was instructed to afford the 
veteran VA orthopedic and neurologic examinations.  These 
examinations were afforded the veteran in July (neurologic) 
and December (orthopedic) 2006.  In part, the neurologic 
examiner was to 

specifically identify the signs and 
symptoms resulting from an intervertebral 
disc syndrome (IVDS) that are present 
constantly, or nearly so.  The examiner 
should also set forth findings relative 
to neurologic impairment evident from the 
veteran's IVDS.  Any abnormal sciatic, 
peroneal, popliteal or other nerve 
findings due to IVDS should be described 
in detail and the degree of paralysis, 
neuritis or neuralgia should be set forth 
(i.e. mild, moderate, severe, complete).  
To the extent possible, the examiner 
should distinguish the manifestations of 
the service-connected back disorder from 
those of any other disorder present, 
including residuals of cerebrovascular 
accidents.

Review of the July 2006 VA neurologic examination report 
shows that the examiner, while he neither mentioned IVDS nor 
address the above-mentioned questions, did note that 
"[t]here are no findings of lower motor neuron dysfunction 
on his exam that would be attributable to his spine 
disease."  In other words, it appears that the examiner was 
of the opinion that the veteran did not suffer from an IDVS.  


Review of the December 2006 VA orthopedic examination report 
shows that the VA examiner, while seeming to indicate that 
the veteran did in fact have IVDS, did not adequately answer 
the above-posed medical questions concerning IVDS.  

Further, as part of the Board's December 2005 remand both the 
orthopedic and neurologic examiners were to address the 
"impact of the veteran's back disability alone on his 
employability."  While the VA neurologic examiner in July 
2006 commented that the veteran's "severe lumbosacral 
stenosis would render him unemployable," the Board notes 
that the veteran is not service-connected for spinal 
stenosis.  Also, the VA orthopedic neurologic examiner, in 
December 2006, while commenting that the veteran was not 
employed, did not render an opinion as to the impact of the 
veteran's back disability alone on his employability.  

The December 2005 remand also ordered medical opinions to 
assist in determining whether the veteran's service connected 
disorders alone were so severely disabling that they rendered 
him housebound, or whether they alone created used a need for 
regular aid and attendance.  Further, the medical reports 
were to provide information which would help to answer 
whether his service connected disorders alone created a need 
for specially adapted housing or a special home adaptation 
grant.  To this, the veteran was to be afforded a concurrent 
VA examination.  The examination was to base any opinions on 
the  veteran's service connected disorders alone.

This examination was conducted in association with the above-
discussed July 2006 VA neurologic examination.  Review of the 
examination report, however, shows that in addition to the 
fact that the examiner did not answer all of the posed 
questions.  The examiner, of particular note, supplied a 
contradictory opinion as to the underlying question of 
whether the veteran was helpless and in need of regular aid 
and attendance.  To this, while the examiner commented that 
he believed that the veteran was "helpless and in need of 
regular aid and attendance," he added that the "majority of 
what makes him helpless and in need of regular aid and 
attendance is coming from medical problems other than his 
service-connected traumatic arthritis of the lumbosacral 
spine with herniated nucleus-pulposus."  He added that the 
veteran's "[non-service-connected] dyspnea and upper 
extremity dysfunction are most likely responsible for his 
inability to dress, bath and adjust his prosthetic devices."  

The December 2005 remand further directed that the examining 
physician was to complete a VA Form 21-2680, Examination for 
Housebound Status or Permanent Need for Aid and Attendance.  
This was not accomplished.  

The December 2005 remand further directed that the examiner 

render an opinion as to whether the 
veteran's service-connected disorders 
result in "loss of use" (i.e. where no 
effective function remains other than 
that which would be equally well served 
by an amputation stump at the site of 
election below the knee with use of a 
suitable prosthetic appliance) of both 
lower extremities so as to preclude 
locomotion without the aid of braces, 
crutches, canes, or a wheelchair?  If 
not, do the service-connected 
disabilities result in the loss or loss 
of use of both hands?

Review of the July 2006 VA neurologic examination report 
shows that the requested opinions were either incomplete or 
not provided.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
requires VA to obtain and associate with the record all 
pertinent evidence adequately identified by the veteran.  38 
U.S.C.A. § 5103A(b) (West 2002).  As part of the December 
2006 VA orthopedic examination report it was noted that the 
veteran was "followed at the pain clinic at Durham VA 
Medical [C]enter."  Unfortunately, the most recent medical 
records from the Durham VA Medical Center are dated in May 
2004.  VA medical records are considered part of the record 
on appeal since they are within VA's constructive possession, 
and such records may have bearing on the veteran's claim.  
See Bell v. Derwinski, 2 Vet. App. 611 (1992).  A remand is 
therefore necessary.

The RO is reminded that the question what evaluation is 
warranted for traumatic arthritis of the lumbosacral spine, 
with herniated nucleus pulposus, from December 13, 1984, must 
be considered in light of Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate or 
"staged" ratings may be assigned for separate periods of 
time based on the facts found).

Therefore, the case is REMANDED for the following action:

1.  The RO must obtain all available 
treatment records from the VA Medical 
Center in Durham, North Carolina dated 
from June 2004 to the present.  All 
records secured must be associated with 
the claims file.  If any identified VA 
records are not available, or if the 
search for any such records yields 
negative results, that fact must clearly 
be documented in the claims file.  The 
veteran is to be notified in writing.  
Because VA records are Federal records, 
if they cannot be secured, a written 
unavailability memorandum must be 
prepared and added to the claims folder.

2.  The RO must arrange for VA orthopedic 
and neurologic examinations of the 
veteran by physicians with appropriate 
expertise to determine the nature, extent 
and severity of the service-connected 
traumatic arthritis of the lumbosacral 
spine, with herniated nucleus pulposus.  
All indicated studies, including X-rays, 
range of motion studies in degrees, and 
electromyograph and nerve conduction 
studies, if clinically appropriate, must 
be performed.  Tests of joint motion 
against varying resistance must be 
performed.  The extent of any 
incoordination, weakened movement and 
excess fatigability on use must be 
described.  The physicians must identify 
any objective evidence of pain or 
functional loss due to pain.  The 
specific functional impairment due to 
pain must be identified, and the 
examiners must assess the extent of any 
pain.  The physicians must express an 
opinion concerning whether there would be 
additional limits on functional ability 
on repeated use or during flare-ups (if 
the veteran describes flare-ups), and, if 
feasible, express this in terms of 
additional degrees of limitation of 
motion on repeated use or during flare-
ups.  If this is not feasible, the 
physicians must so state, and explain 
why.

The neurological examiner must 
specifically identify the signs and 
symptoms resulting from an intervertebral 
disc syndrome that are present 
constantly, or nearly so.  The examiner 
must also set forth findings relative to 
neurologic impairment evident from the 
veteran's IVDS.  Any abnormal sciatic, 
peroneal, popliteal or other nerve 
findings due to IVDS must be described in 
detail and the degree of paralysis, 
neuritis or neuralgia must be set forth 
(i.e. mild, moderate, severe, complete).  
To the extent possible, the examiner must 
distinguish the manifestations of the 
service-connected back disorder from 
those of any other disorder present, 
including residuals of cerebrovascular 
accidents.  If this is not possible the 
examiner must so state and explain why.

The examiners must also provide a jointly 
prepared opinion addressing the impact of 
the veteran's back disability alone on 
his employability.  The rationale for all 
opinions expressed must be explained.  
The claims files must be made available 
to and reviewed by the examiners.  

3.  The veteran must also be afforded a 
concurrent VA examination to determine 
whether he is entitled to special monthly 
compensation at the housebound rate or on 
the basis that he requires the regular 
aid and attendance of another person.  
The claims files, to include a copy of 
this REMAND, must be made available to 
and reviewed by the examiner prior to the 
requested study and the examination 
report must reflect that such a review 
was made.  Following the examination, the 
examiner must express an opinion as to 
whether the veteran's service-connected 
disabilities ALONE render him so helpless 
that he is in need of regular aid and 
attendance or meets the housebound 
criteria. At this time the veteran is 
service connected for traumatic arthritis 
of the lumbosacral spine with a herniated 
nucleus pulposus, status post three 
surgeries and a failed back syndrome; 
gastroesophageal reflux disease; a left 
ear hearing loss; erectile dysfunction; 
right knee disorders, and a right ankle 
disorder.

The examiner must consider and report on 
each of the following factors:

A.  the inability of the veteran to 
dress or undress himself, or to keep 
himself ordinarily clean and 
presentable caused by service-
connected disorders alone;

B.  any frequent need of adjustment 
of any special prosthetic or 
orthopedic appliances which by 
reason of the particular disability 
cannot be done without such aid;

C.  any inability of the veteran to 
feed himself through the loss of 
coordination of upper extremities or 
through extreme weakness caused by 
service-connected disorders alone;

D.  any inability to attend to the 
wants of nature; or incapacity, 
physical or mental, which requires 
care or assistance on a regular 
basis to protect the veteran form 
the hazards or dangers incident to 
his daily environment caused by 
service connected disorders alone.

The particular functions that the veteran 
is unable to perform must be reported, as 
well as the disorder which results in 
such functional disability.  The examiner 
must render the medical information 
required based on objective findings on 
physical examination and not merely 
record the history provided by the 
veteran in the examination report.  For 
example, if the veteran states that he is 
unable to feed or dress himself, the 
examiner must assess whether this is true 
based on any service connected limitation 
of arm motion found on examination or 
some other objective findings on 
examination.

The examination report must distinguish 
between subjective complaints and 
objective findings on physical 
examination.  Additionally, a finding 
must be made by the examiner as to 
whether any service-connected disorder 
alone, or in combination with other 
service-connected disorders alone, 
requires that the veteran remain in bed 
and whether he is substantially confined 
to his dwelling and its immediate 
premises due to his service-connected 
disorders alone.  The examining physician 
must complete a VA Form 21-2680, 
Examination for Housebound Status or 
Permanent Need for Aid and Attendance.

The examiner must also render an opinion 
as to whether the veteran's service-
connected disorders alone result in 
"loss of use" (i.e. where no effective 
function remains other than that which 
would be equally well served by an 
amputation stump at the site of election 
below the knee with use of a suitable 
prosthetic appliance) of both lower 
extremities so as to preclude locomotion 
without the aid of braces, crutches, 
canes, or a wheelchair?  If not, do the 
service-connected disabilities alone  
result in the loss or loss of use of both 
hands?  A complete rationale for all 
opinions must be provided.  Any report 
prepared must be typed.

4.  The appellant is hereby notified that 
it is his responsibility to report for 
the scheduled VA examinations and to 
cooperate in the development of the 
claims.  The consequences for failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2007).  In the 
event that the appellant does not report 
either of the scheduled examinations, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  Thereafter, the RO must review the 
claims folders and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO must review the 
examination reports to ensure that they 
are in complete compliance with the 
directives of this REMAND.  If the 
reports are deficient in any manner, the 
RO must implement corrective procedures 
at once.

6.  The RO must then prepare a new rating 
decision and readjudicate the issues 
remaining on appeal.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, the RO must issue 
a supplemental statement of the case, and 
provide the appellant and his 
representative with an opportunity to 
respond.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent (i.e., the decision by 
the Court in Fenderson as to the 
possibility of the assignment of staged 
ratings during the time frame at issue).

7.  The RO should initially adjudicate 
the issues noted in the introduction 
above.  The Board notes that some of 
those issues have remained unadjudicated 
for more than ten years.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

